 In'the MatterofARMAENGINEERING COMPANYandCoMMITTEE FOR`INDUSTRIAL ORGANIZATION' 'In the Matter of ARMA ENGINEERING COMPANYandUNITED INSTRU-MENT WORKERS, LOCAL INDUSTRIAL UNION No. 238, AFFILIATED WITHTHE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos.I C-605 and R-723ORDER VACATINGDIRECTION OF ELECTION-ANDDISMISSING PETITIONDecember 5, 1941On August 17, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, I Order, ; and Direction of Electionin the above-entitled consolidated proceedings.'The Board there held,,in part, that Arma Engineering Company, herein called the Company,had dominated and interfered with the formation and administrationof, .and had contributed support to a labor organization known asIndependent Instrument Makers & Machinists Council, herein calledthe Council.The Company was ordered to withdraw recognitionfrom the Council and to disestablish it as the representative for col-lective bargaining purposes of any of the Company's employees.TheBoard also directed that an election be held among the Company'shourly paid factory and production employees to determine whetheror not they desired to be represented for the purposes of collectivebargaining by United Instrument Workers, Local Industrial UnionNo. 238, affiliated with the Committee for Industrial,, Organization,herein called the C. I. O. Because of the findings as to the Company'sunfair labor practices, including its domination and support of theCouncil, no provision was made in the Direction of Election for theCouncil's name to appear on the ballot in the election, and the conductof the election was postponed until a time thereafter to be fixed by theBoard.-,On July 23, 1941, the United States Circuit Court of Appeals forthe Second Circuit denied enforcement of the provisions of the Board's'Matter of Arma Engineering CompaityandCommitteefor Indl!xtrial`Organization,14 N. L. R. B. 736.37 N. L.R B, No. 54.328 ARMA ENGINEERING COMPANY329Order directing disestablishment of and withdrawal of recognitionfrom the Council.2The time within which petitions for certiorarimight be filed has expired, and the decree entered upon the decision ofthe Circuit Court of Appeals is therefore final. There is now no reasonfor,excluding the Council from any election held among employeesof, the Company in an appropriate unit, but we believe it inadvisable,in view of the; substantiallapseof time, to proceed on the.basis of thepetition for investigation and certification of representatives whichwas filed by the C. I. O. on July 27, 1937. The Direction of Election-issued on August 17, 1939, will therefore be vacated, and the petitionfiled by the C. I. O. will be dismissed without prejudice to the filingof a petition hereafter in accordance with Article III, Section 1, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended.The Board having been fully advised in the premises and havingduly considered the matter,-IT Is HEREBY ORDEREDthat the Direction of Election issued in thismatter on August 17, 1939, be, and it hereby is, vacated; andIT IS HEREBY FURTHER ORDEREDthat the petition for investigation andcertification of representatives, filed in Case, No. R-723 by UnitedInstriffhent WOrkers,'Local Industrial Union No..238,'affiliated withthe Committee for Industrial Organization, be, and it hereby is,dismissed without prejudice.,122 F.(2d) 153(C. C. A. 2,July 23, 1941).r